Filed 7/22/13 P. v. Sargent CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----


THE PEOPLE,                                                                                  C072747

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR84917)

         v.

JEFFERY JACK SARGENT,

                   Defendant and Appellant.




         On September 12, 2012, defendant Jeffery Jack Sargent went to his mother’s
home. When she refused to open the door, defendant produced a knife with an eight-inch
blade and yelled through a window, “I’m going to stab you and nanny like they stabbed
the guy in the bar.” He then threatened to kill her and burn down the house.
         Defendant pleaded guilty to criminal threats and admitted a probation violation in
an unrelated case. The trial court sentenced defendant to three years in state prison and
imposed various fines and fees. The trial court later awarded 126 days of presentence
credit (63 actual and 63 conduct).
         Defendant appeals. He did not obtain a certificate of probable cause.

                                                             1
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                        DISPOSITION
       The judgment is affirmed.



                                                         HULL                   , Acting P. J.



We concur:



      ROBIE                  , J.



      MAURO                  , J.




                                              2